             Case 1:18-cv-02570-KBJ Document 1 Filed 11/07/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


PROPERTY OF THE PEOPLE, INC.,                     )
1712 Eye St., NW, Suite 915                       )
Washington, DC 20006,                             ) Civil Action No. ____________
                                                  )
and                                               )
                                                  )
                                                  )
RYAN NOAH SHAPIRO                                 )
707 Pelton Ave. #314                              )
Santa Cruz, CA 95060,                             )
                                                  )
       vs.                                        )
                                                  )
DEPARTMENT OF HOMELAND                            )
SECURITY                                          )
245 Murray Lane, S.W.,                            )
Washington, DC 20528,                             )
                                                  )
                                                  )
                DEFENDANT                         )
                                                  )

                                          COMPLAINT

                                          THE PARTIES


       1.       Property of the People, Inc. is a 501(c)(3) charitable organization dedicated to

governmental transparency in the service of democracy. Property of the People’s Operation 45 is

dedicated to ensuring transparency and accountability for the Administration of Donald J.

Trump, the 45th President of the United States.

       2.       Plaintiff Dr. Ryan Noah Shapiro is a founder of Property of the People. He

received his Ph.D. from the Department of Science, Technology, and Society (HASTS) at the

Massachusetts Institute of Technology, and is a former Research Affiliate at the Berkman Klein

Center for Internet & Society at Harvard University. Plaintiff Dr. Shapiro is a historian of

national security, the policing of dissent, and governmental transparency.

       3.       Department of Homeland Security (DHS) is an agency of the US government.
            Case 1:18-cv-02570-KBJ Document 1 Filed 11/07/18 Page 2 of 4




       4.      United States Secret Service (USSS) is a component of Defendant DHS.

       5.      USSS has possession, custody and control of the records Plaintiffs seek.

                                 JURISDICTION AND VENUE


       6.      This action arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. §

552.

       7.      This Court has jurisdiction over the parties and subject matter pursuant to 5

U.S.C. § 552(a)(4)(B).

       8.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).


                                   STATEMENT OF FACTS

                                           Background


       9. The Presidential Protection Assistance Act of 1976 (PPAA) allows a Secret Service

protectee to designate one non-governmental property to be fully secured by the Secret Service

on a permanent basis. The Secret Service can spend no more than $200,000 cumulatively on

securing any additional properties without Congress’ explicit approval.

       10. The PPAA requires semi-annual reports of expenditures made pursuant to Section 9

of the Act to be submitted to the Committees on Appropriations, Committees on the Judiciary,

and Committees on Government Operations of the House of Representatives and the Senate.

                                    Plaintiffs’ FOIA Requests

       11. On June 11, 2018 Plaintiffs submitted to the USSS via fax a FOIA request for

specified completed forms and agreements pertaining to compliance with the PPAA and

associated data used in completing said forms and agreements.




                                                2
             Case 1:18-cv-02570-KBJ Document 1 Filed 11/07/18 Page 3 of 4



          12. On July 23, 2018, the USSS acknowledged receipt of Plaintiffs’ request, and provided

a separate tracking number for each component of Plaintiffs’ request. Combined together,

Plaintiffs’ request was given the tracking numbers 20181111-20181120. For one component of

Plaintiffs’ request, which was given the tracking number 20181112, USSS deemed it not

reasonably described.

          13. On July 25, 2018, Plaintiffs submitted an administrative appeal to the USSS

challenging the USSS’s decision with respect to request 20181112 in its entirety, including the

assertion that our request was not reasonably described.

          14. More than 20 business days have elapsed since Plaintiffs submitted their FOIA

request to the USSS, but as of the filing of this Complaint, Plaintiffs have not received a

response from the USSS with a final determination as to whether the USSS will produce the

requested records.

          15. More than 20 business days have elapsed since Plaintiffs submitted their

administrative appeal to the USSS, but as of the filing of this Complaint, Plaintiffs have not

received a response from the USSS with a final determination as to their administrative appeal.


                                           COUNT I:
                                       VIOLATION OF FOIA


          16. This Count realleges and incorporates by reference all of the preceding paragraphs.

All documents referenced in this Complaint are incorporated by reference as if set forth fully

herein.

          17. USSS has improperly withheld responsive records.




                                                  3
        Case 1:18-cv-02570-KBJ Document 1 Filed 11/07/18 Page 4 of 4




                                   PRAYER FOR RELIEF

     WHEREFORE, Plaintiffs respectfully request that this Court:

(1) Declare Defendant’s failure to comply with FOIA to be unlawful;

(2) Order Defendant to grant Plaintiffs’ request for a complete fee waiver;

(3) Order Defendant to immediately process Plaintiffs’ FOIA request;

(4) Grant Plaintiffs an award of attorney fees and other litigation costs reasonably incurred in

   this action pursuant to 5 U.S.C. § 552(a)(4)(E)(i);

(5) Grant Plaintiffs such other and further relief which the Court deems proper.



                                                   Respectfully Submitted,

                                                   __/s/ Jeffrey Light_______________
                                                      Jeffrey L. Light
                                                      D.C. Bar #485360
                                                      1712 Eye St., NW
                                                      Suite 915
                                                      Washington, DC 20006
                                                      (202)277-6213
                                                      Jeffrey@LawOfficeOfJeffreyLight.com

                                                      Counsel for Plaintiffs




                                              4
